TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00671-CV


Pamela Lockett and Xavier Williams, Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 240,414-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have filed a joint motion to dismiss this appeal as moot.  See Tex. R. App.
P. 42.1(a).  They state that the trial court has extended the post-trial deadlines in accordance with rule
306a and has vacated the final order in this cause.  See Tex. R. Civ. P. 306a.  We grant the motion
and dismiss this appeal as moot.

						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Henson, and Goodwin
Dismissed as Moot
Filed:   February 3, 2012